Opinion by
Mr. Justice Frazer,
These are claims>by the Walker Electric Company and its trustee against the City of Philadelphia for damages sustained by the condemnation of plaintiffs’ properties in connection with the opening of the Parkway in defendant city. The cases were tried together and the question involved relates to the charge of the court as to the proper method of ascertaining the measure of damages. The valuation of the properties-fixed by witnesses varied from $110,275 to $184,492. The jury awarded damages in both cases aggregating the sum of $141,000 and plaintiffs appealed from the judgments entered on the verdicts.
. In the course of the charge the trial judge said to the jury: “It is not just that you should say one party may be too high and the other party may be too low, and the sensible thing to do would be to add them together and divide by two and split the difference and find out what *466figure would be halfway between them. I say that is not the sensible way of going about it. The thing to do is to ascertain which witness is nearest the truth, which witness is nearest to the values of these properties, and accept his figures, because it is not a matter of arriving at a verdict by means of a meat ax and chopping it off, but it must be the result of careful consideration of figures.”
The trial judge doubtless intended merely to illustrate the thought' that the jury should consider the testimony of all the witnesses and thus reach their own conclusion as to the fair market value of the land and not merely take a mathematical average of the various estimates given; the language used, however, was unfortunate as it required the jury to accept the figures of the witness who, in their opinion, happened to be nearest the true measure of damage and disregard the other testimony. The jury were bound to consider all t'he testimony and should not be instructed to base their verdict on the testimony of a single witness. We have no means of knowing whether the jury followed the instruction literally, or whether they understood it in the sense in which the trial judge intended they should understand it. While it is true the jury might have disregarded entirely the opinion of any one or more of the witnesses, if, in their view, the estimates given by such witnesses were unreasonable or their credibility impaired, yet, in forming their judgment', it was their duty to consider all the evidence and give each part the weight to which it was entitled. For the reasons stated, the second assignment of error is sustained.
The judgment is reversed and a new trial ordered.